Electronically Filed
                                                     Supreme Court
                                                     SCWC-14-0000426
                                                     03-NOV-2016
                                                     12:14 PM



                       SCWC-14-0000426

         IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
  NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR
 THE BENEFIT OF THE CERTIFICATE HOLDERS OF THE CWMBS 2006-10
  TRUST, MORTGAGE PASS THROUGH CERTIFICATES, SERIES 2006-10,
                Respondent/Plaintiff-Appellee,

                             vs.

            R. ONAGA, INC., a Hawai#i corporation,
               Respondent/Defendant-Appellant,

                             and

   ROBERT NISPEROS MARQUEZ; MARLYN MIRANDA MARQUEZ; MORTGAGE
 ELECTRONIC REGISTRATIONS SYSTEMS, INC., solely as nominee for
CASTLE & COOKE MORTGAGE, LLC, a Hawai#i corporation; DEPARTMENT
    OF TAXATION, STATE OF HAWAI#I; UNITED STATES OF AMERICA,
     DEPARTMENT OF THE TREASURY, INTERNAL REVENUE SERVICE,
                Respondents/Defendants-Appellees,

                             and

        LYLE ANTHONY FERRARA and LINDA SUSAN FERRARA,
                   Petitioners/Intervenors.
                     (CIVIL NO. 11-1-2095)


            R. ONAGA, INC., a Hawai#i corporation,
               Respondent/Defendant-Appellant,

                             vs.

  ROBERT NISPEROS MARQUEZ; MARLYN MIRANDA MARQUEZ; BANK OF
 NEW YORK MELLON, TRUSTEE; MORTGAGE ELECTRONIC REGISTRATIONS
    SYSTEMS, INC.; DEPARTMENT OF TAXATION, STATE OF HAWAI#I;
  INTERNAL REVENUE SERVICE, DEPARTMENT OF THE TREASURY, U.S.A.,
                Respondents/Defendants-Appellees.,

                                and

          LYLE ANTHONY FERRARA and LINDA SUSAN FERRARA,
                     Petitioners/Intervenors.
                       (CIVIL NO. 12-1-1758)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CAAP-14-0000426)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
      and Circuit Judge Kim, in place of McKenna, J., recused)

          Petitioners/Intervenors’ application for writ of

certiorari filed on September 21, 2016, is hereby accepted, and

will be scheduled for oral argument.    The parties will be

notified by the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai#i, November 3, 2016.


                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Richard W. Pollack

                             /s/ Michael D. Wilson

                             /s/ Glenn J. Kim




                                 2